Case 18-00235-mdc             Doc 118       Filed 05/09/19 Entered 05/09/19 11:50:01                         Desc Main
                                           Document     Page 1 of 93



                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                           :
 In re                                     :                      Chapter 7
                                           :
 WORLEY & OBETZ, INC., et al.,1            :                      Case No. 18-13774 (REF)
                                           :
                        Debtors.           :                      (Jointly Administered)
                                           :
 CHRISTINE C. SHUBERT, Chapter 7           :
 Trustee for the Estate of Worley & Obetz, :
 Inc., et al.,                             :
                                           :
                        Plaintiff,         :                      Adv. Pro. No. 18-235 (REF)
                                           :
                v.                         :
                                           :
 ROBERT SETH OBETZ, an individual;         :
 ROBERT W. OBETZ, JR., an individual; :
 JEFFREY B. LYONS, an individual;          :
 JUDITH A. AVILEZ, an individual;          :
 KAREN L. CONNELLY, an individual;         :
 MARJORIE S. OBETZ, an individual;         :
 MELISSA OBETZ, an individual;             :
 JULIE LYONS, an individual;               :
 MOLLY S. OBETZ, an individual;            :
 SAMUEL J. OBETZ, an individual;           :
 HOWARD W. CRAMER, JR., an                 :
 individual;                               :
 KATHLEEN A. CRAMER, an individual; :
 149 DOE RUN ROAD, LP, a Pennsylvania :
 limited partnership;                      :
 149 DOE RUN ROAD, GP, LLC, a              :
 Pennsylvania limited partnership;         :
 202 GREENFIELD, LP, a Pennsylvania        :
 limited partnership;                      :

 1
    The Debtors in these cases, along with the last four digits of their federal tax identification numbers are (i) Worley
 & Obetz, Inc. (6576) (Case No. 18-13774-REF); (ii) Americomfort, Inc. (7605) (Case No. 18-13775-REF); (iii)
 Ranck Plumbing Heating & Air Conditioning, Inc. (9625) (Case No. 18-13776-REF); (iv) Amerigreen Energy, Inc.
 (6284) (Case No. 18-13777-REF); (v) Advance Air, Inc. (8111) (Case No. 18-13778-REF); (vi) Amerigreen Energy
 Brokers, LLC (2358) (Case No. 18-13779-REF); (vii) Amerigreen Electricity, LLC (8977) (Case No. 18-13780-
 REF); (viii) Amerigreen Hedging Services, LLC (8549) (Case No. 18-13781-REF); (ix) Amerigreen Lubricants,
 LLC (7489) (Case No. 18-13782-REF); (x) Amerigreen Natural Gas, LLC (3222) (Case No. 18-13783-REF); and
 (xi) Amerigreen Propane, LLC (Case No. 18-13784-REF)
Case 18-00235-mdc        Doc 118    Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                                   Document     Page 2 of 93



 202 GREENFIELD GENERAL, LLC, a               :
 Pennsylvania limited liability company;      :
 525 STIEGEL VALLEY ROAD, LLC, a              :
 Pennsylvania limited liability company       :
 DOE RUN ROAD, LLC, a Pennsylvania            :
 limited liability company;                   :
 OL PARTNERS, LLC, a Pennsylvania             :
 limited liability company;                   :
 G-FORCE SPORTFISHING, INC., a                :
 Delaware corporation;                        :
 JW BISHOP PROPERTIES, LLC, a                 :
 Pennsylvania limited liability company;      :
 LYONS & OBETZ, a Pennsylvania                :
 limited liability company;                   :
 JSB RETENTION, LLC, a Pennsylvania           :
 limited liability company;                   :
 SETH ENERGY, LLC, a Pennsylvania             :
 limited liability company; and               :
 SHIPLEY ENERGY COMPANY, a                    :
 Pennsylvania corporation;                    :
                                              :
                       Defendants.            :
                                              :

  ANSWER OF ROBERT SETH OBETZ, MELISSA OBETZ, ROBERT W. OBETZ, JR.,
      AND MARJORIE S. OBETZ TO THE FIRST AMENDED COMPLAINT

        Defendants, Robert Seth Obetz (“Seth Obetz”), Melissa Obetz, Robert W. Obetz, Jr. (“Bob

 Obetz”) and Marjorie S. Obetz (each individually a “Defendant” and collectively “Answering

 Defendants”), by and through their undersigned counsel, hereby respond to the First Amended

 Complaint of the Trustee as follows:

                                PRELIMINARY STATEMENT

        1.      The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to the Answering Defendants herein and are

 deemed averments of fact, Answering Defendants admit that Lyons and his co-conspirators

 misrepresented the Debtors’ finances to the Answering Defendants and others. Answering




                                                  2
Case 18-00235-mdc         Doc 118    Filed 05/09/19 Entered 05/09/19 11:50:01           Desc Main
                                    Document     Page 3 of 93



 Defendants are without knowledge as to the remaining allegations, and therefore, deny same and

 leave Plaintiff to her proofs.

         2.      The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to the Answering Defendants herein and are

 deemed averments of fact, Answering Defendants admit only that Lyons and his co-conspirators

 misrepresented the Debtors’ finances to the Answering Defendants and others. Answering

 Defendants deny the remaining allegations.

         3.      The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to the Answering Defendants herein and are

 deemed averments of fact, Answering Defendants deny the allegations.

         4.      The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to the Answering Defendants herein and are

 deemed averments of fact, Answering Defendants deny the allegations.

         5.      The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to the Answering Defendants herein and are

 deemed averments of fact, Answering Defendants admit only that Lyons and his co-conspirators

 misrepresented the Debtors’ finances to the Answering Defendants and others. Answering

 Defendants deny the remaining allegations.

         6.      The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to the Answering Defendants herein and are

 deemed averments of fact, Answering Defendants deny the allegations.

                                  JURISDICTION AND VENUE

         7.      Answering Defendants admit the allegations in this paragraph.



                                                 3
Case 18-00235-mdc         Doc 118    Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                                    Document     Page 4 of 93



           8.    Answering Defendants admit the allegations of this paragraph.

           9.    The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to the Answering Defendants herein and are

 deemed averments of fact, Answering Defendants deny the allegations and leave Plaintiff to her

 proofs.

                                          BACKGROUND

           10.   Answering Defendants admit the allegations of this paragraph.

           11.   Answering Defendants admit the allegations of this paragraph.

           12.   Answering Defendants admit the allegations of this paragraph.

                                           THE PARTIES

           13.   Answering Defendants admit the allegations of this paragraph.

           14.   The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz admits only that he is an adult residing at the address

 stated. Defendant Seth Obetz denies the remaining allegations as stated and leaves Plaintiff to her

 proofs.

           15.   The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Bob Obetz, and are deemed

 averments of fact, Defendant Bob Obetz admits only that he is an adult residing at the address

 stated and that he is the Father of Seth Obetz. Defendant Bob Obetz denies the remaining

 allegations as stated and leaves Plaintiff to her proofs.

           16.   The allegations of this paragraph are directed to a defendant other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is required,



                                                   4
Case 18-00235-mdc         Doc 118    Filed 05/09/19 Entered 05/09/19 11:50:01             Desc Main
                                    Document     Page 5 of 93



 the allegations include conclusions of law to which no response is required. To the extent a

 response is required to the factual allegations, Answering Defendants admit the factual allegations.

        17.     The allegations of this paragraph are directed to a defendant other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is required,

 the allegations include conclusions of law to which no response is required. To the extent a

 response is required to the factual allegations, Answering Defendants admit the factual allegations.

        18.     The allegations of this paragraph are directed to a defendant other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is required,

 the allegations include conclusions of law to which no response is required. To the extent a

 response is required to the factual allegations, Answering Defendants admit the factual allegations.

        19.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Marjorie S. Obetz, and are

 deemed averments of fact, Defendant Marjorie S. Obetz admits only that she is an adult residing

 at the address stated and that she is the wife of Bob Obetz. Defendant Marjorie S. Obetz denies

 the remaining allegations as stated and leaves Plaintiff to her proofs.

        20.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Melissa Obetz, and are deemed

 averments of fact, Defendant Melissa Obetz admits only that she is an adult residing at the address

 stated and that she is the wife of Seth Obetz. Defendant Melissa Obetz denies the remaining

 allegations and leaves Plaintiff to her proofs.

        21.     The allegations of this paragraph are directed to a defendant other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is required,




                                                   5
Case 18-00235-mdc         Doc 118       Filed 05/09/19 Entered 05/09/19 11:50:01          Desc Main
                                       Document     Page 6 of 93



 the allegations include conclusions of law to which no response is required. To the extent a

 response is required to the factual allegations, Answering Defendants admit the factual allegations.

         22.     The allegations of this paragraph are directed to a defendant other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is required,

 the allegations include conclusions of law to which no response is required. To the extent a

 response is required to the factual allegations, Answering Defendants deny the allegations as stated

 and leave Plaintiff to her proofs.

         23.     The allegations of this paragraph are directed to a defendant other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is required,

 the allegations include conclusions of law to which no response is required. To the extent a

 response is required to the factual allegations, Answering Defendants deny the allegations and

 leave Plaintiff to her proofs.

         24.     The allegations of this paragraph are directed to a defendant other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is required,

 the allegations include conclusions of law to which no response is required. To the extent a

 response is required to the factual allegations, Answering Defendants admit only that Mr. Cramer

 is the father in law of Seth Obetz.

         25.     The allegations of this paragraph are directed to a defendant other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is required, the

 allegations include conclusions of law to which no response is required. To the extent a response

 is required to the factual allegations, Answering defendants admit only that Mrs. Cramer is Seth

 Obetz mother in law.




                                                  6
Case 18-00235-mdc         Doc 118    Filed 05/09/19 Entered 05/09/19 11:50:01          Desc Main
                                    Document     Page 7 of 93



        26.     The allegations of this paragraph are directed to a defendant other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is required,

 the allegations include conclusions of law to which no response is required. To the extent a

 response is required to the factual allegations, Answering Defendants admit only that Ms. Kelly

 was the former HR Director at W&O.

        27.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz admits the factual averments as to 149 Doe Run Road,

 LP and 149 Doe Run Road, GP, LLC. Defendant Seth Obetz denies the remaining allegations and

 leaves Plaintiff to her proofs.

        28.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz admits the factual averments as to 149 Doe Run Road,

 LP and 149 Doe Run Road, GP, LLC. Defendant Seth Obetz denies the remaining allegations and

 leaves Plaintiff to her proofs.

        29.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz admits the factual averments as to 202 Greenfield, LP

 and 202 Greenfield General, LLC. Defendant Seth Obetz denies the remaining allegations and

 leaves Plaintiff to her proofs.

        30.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz admits the factual averments as to 202 Greenfield, LP



                                                7
Case 18-00235-mdc           Doc 118    Filed 05/09/19 Entered 05/09/19 11:50:01          Desc Main
                                      Document     Page 8 of 93



 and 202 Greenfield General, LLC. Defendant Seth Obetz denies the remaining allegations and

 leaves Plaintiff to her proofs.

           31.   The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz admits the factual averments as to 535 Stiegel Valley

 Road, LLC. Defendant Seth Obetz denies the remaining allegations and leaves Plaintiff to her

 proofs.

           32.   The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz denies the allegations as stated, and admits only that he

 is a managing member of Doe Run Road, LLC together with Jeff Lyons. 202 Greenfield, LP and

 202 Greenfield General, LLC. Defendant Seth Obetz denies the remaining allegations and leaves

 Plaintiff to her proofs.

           33.   The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz denies the allegations as stated, and admits only that he

 is a co-managing member of OL Partners, LLC and an owner together with Jeff Lyons. Defendant

 Seth Obetz denies the remaining allegations and leaves Plaintiff to her proofs.

           34.   The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendants Seth Obetz and Melissa Obetz,

 and are deemed averments of fact, Defendants Seth Obetz and Melissa Obetz admit the factual

 allegations as to G-Force Sportfishing, Inc. Defendants Seth Obetz and Melissa Obetz deny the

 remaining allegations and leave Plaintiff to her proofs.



                                                  8
Case 18-00235-mdc         Doc 118    Filed 05/09/19 Entered 05/09/19 11:50:01             Desc Main
                                    Document     Page 9 of 93



        35.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendants Seth Obetz and Melissa Obetz,

 and are deemed averments of fact, Defendants Seth Obetz and Melissa Obetz admit the factual

 allegations as to JW Bishop Properties, LLC. Defendants Seth Obetz and Melissa Obetz deny the

 remaining allegations and leave Plaintiff to her proofs.

        36.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz admits only that he is a general partner and one of the

 owners of Lyons & Obetz. Defendant Seth Obetz denies the remaining allegations as stated and

 leaves Plaintiff to her proofs.

        37.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendants Seth Obetz and Bob Obetz,

 and are deemed averments of fact, Defendants Seth Obetz and Bob Obetz admit the factual

 allegations as to JSB Retention, LLC. Defendants Seth Obetz and Bob Obetz deny the remaining

 allegations and leave Plaintiff to her proofs.

        38.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz denies the allegations as stated and leaves Plaintiff to her

 proofs. By way of further response, any and all allegations herein in connection with Seth Energy

 have been resolved by Order of this Court.

        39.     The allegations of this paragraph contain conclusions of law to which no response

 is required. To the extent the allegations are directed to Defendant Seth Obetz, and are deemed

 averments of fact, Defendant Seth Obetz denies the allegations as stated and leaves Plaintiff to her



                                                  9
Case 18-00235-mdc        Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                                Document    Page 10 of 93



 proofs. By way of further response, any and all allegations herein in connection with Shipley

 Energy Company have been resolved by Order of this Court.

           40.   The allegations of this paragraph are conclusions of law to which no further

 response is required. To the extent the allegations are deemed averments of fact, Answering

 Defendants deny the same and leave Plaintiff to her proofs.

                                   STATEMENT OF FACTS

    A. Background of Debtor’s Businesses

           41.   Answering Defendants deny the allegations as stated and refer further to their

 responses below.

           42.   Answering Defendants admit the allegations of this paragraph.

           43.   Answering Defendants admit the allegations of this paragraph.

           44.   Answering Defendants admit the allegations of this paragraph.

           45.   Answering Defendants admit the allegations of this paragraph.

           46.   Answering Defendants admit the allegations of this paragraph.

           47.   Answering Defendants admit the allegations of this paragraph.

           48.   Answering Defendants admit the allegations of this paragraph.

           49.   Answering Defendants deny the allegations as stated, and leave Plaintiff to her

 proofs.

           50.   Answering Defendants admit the allegations of this paragraph.

           51.   Answering Defendants admit the allegations of this paragraph.

           52.   Answering Defendants admit the allegations of this paragraph.

           53.   Answering Defendants admit the allegations of this paragraph.




                                                10
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01             Desc Main
                                 Document    Page 11 of 93



           54.   Answering Defendants deny the allegations as stated, and leave Plaintiff to her

 proofs.

           55.   Answering Defendants deny the allegations as stated, and leave Plaintiff to her

 proofs.

           56.   Answering Defendants admit the allegations of this paragraph.

           57.   Answering Defendants deny the allegations as stated, and leave Plaintiff to her

 proofs.

     B. Events Leading to Bankruptcy

           58.   Answering Defendants admit the allegations of this paragraph.

           59.   Answering Defendants admit the allegations of this paragraph.

           60.   Answering Defendants admit the allegations of this paragraph.

           61.   Answering Defendants admit the allegations of this paragraph.

     C. The Primary Scheme

           62.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           63.   Answering Defendants admit the allegations of this paragraph.

           64.   Answering Defendants admit the allegations as they relate to the Co-Conspirators,

 but specifically deny any prior knowledge of their acts or any involvement in the acts by the Co-

 Conspirators. Answering Defendants, after reasonable investigation, are unable to admit or deny

 the allegations as to the period of time over which the Co-Conspirators so acted, and therefore,

 leave Plaintiff to her proofs.




                                                 11
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 12 of 93



        65.      Answering Defendants admit the allegations as they relate to the Co-Conspirators,

 but specifically deny any prior knowledge of their acts or any involvement in the acts by the Co-

 Conspirators.

        66.      Answering Defendants admit the allegations as they relate to the Co-Conspirators,

 but specifically deny any prior knowledge of their acts or any involvement in the acts by the Co-

 Conspirators.

        67.      Answering Defendants admit the allegations as they relate to the Co-Conspirators,

 but specifically deny any prior knowledge of their acts or any involvement in the acts by the Co-

 Conspirators.

        68.      Answering Defendants admit that after May 15, 2018, Ms. Connolly and Ms.

 Avilez admitted in their involvement in the Co-Conspirator’s scheme, and that both provided

 written statements so stating to Seth Obetz.

        69.      Answering Defendants, after reasonable investigation, are unable to admit or deny

 the allegations of this paragraph, and therefore, leave Plaintiff to her proofs.

        70.      Answering Defendants, after reasonable investigation, are unable to admit or deny

 the allegations of this paragraph, and therefore, leave Plaintiff to her proofs.

        71.      Answering Defendants admit that the Co-Conspirators diverted money for their

 personal use but specifically deny any prior knowledge of their acts or any involvement in their

 acts. Answering Defendants, after reasonable investigation, are unable to admit or deny the extent

 of the diversion by the Co-Conspirators, and therefore, leave Plaintiff to her proofs

        72.      Answering Defendants, after reasonable investigation, are unable to admit or deny

 the allegations of this paragraph, and therefore, leave Plaintiff to her proofs.




                                                   12
Case 18-00235-mdc       Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                               Document    Page 13 of 93



    D. The Failure of Management and Directors

        73.     The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to Answering Defendants,

 they are denied.

        74.     The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to Answering Defendants,

 they are denied.

        75.     The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to Answering Defendants,

 they are denied.

    E. Additional Fraudulent Actions, Dereliction of Duties, and Preferential and
       Fraudulent Transfers

        76.     The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to Answering Defendants,

 they are denied.

        77.     The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to Answering Defendants,

 they are denied.

                                         Lyons & Obetz

        78.     Answering Defendants admit the allegations of this paragraph.

        79.     Answering Defendants admit the allegations of this paragraph.

        80.     Answering Defendants deny the allegations of this paragraph and leave Plaintiff to

 her proofs.




                                                13
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 14 of 93



           81.   Answering Defendants deny the allegations of this paragraph and leave Plaintiff to

 her proofs.

           82.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           83.   Answering Defendants admit the allegations of this paragraph.

           84.   Answering Defendants admit the allegations of this paragraph.

           85.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           86.   Answering Defendants, after reasonable investigation, are unable to admit or deny

 the allegations, and therefore, deny the same and leave Plaintiff to her proofs.

           87.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact, they are denied.

           88.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           89.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           90.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           91.   Answering Defendants admit the allegations of this paragraph.

           92.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           93.   Answering Defendants, after reasonable investigation, are unable to admit or deny

 the allegations, and therefore, deny the same and leave Plaintiff to her proofs.

           94.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact, they are denied.



                                                  14
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 15 of 93



                        40127 Fenwick Avenue, Fenwick Island, Delaware

           95.    Answering Defendants admit the allegations of this paragraph.

           96.    Answering Defendants deny the allegations of this paragraph and leave Plaintiff

 to her proofs.

           97.    Answering Defendants deny the allegations of this paragraph and leave Plaintiff

 to her proofs.

           98.    Answering Defendants deny the allegations of this paragraph and leave Plaintiff

 to her proofs.

           99.    Answering Defendants deny the allegations of this paragraph and leave Plaintiff

 to her proofs.

                           202 Greenfield Road, Manheim, Pennsylvania

           100.   Answering Defendants admit purchase of the property at or around the time stated.

 Answering Defendants deny the remaining allegations as stated and leave Plaintiff to her proofs.

           101.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           102.   Defendant Seth Obetz admits the allegations of this paragraph.

           103.   Answering Defendants admit the allegations of this paragraph.

           104.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           105.    Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           106.   Answering Defendants admit the allegations of this paragraph.

           107.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.



                                                  15
Case 18-00235-mdc        Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                Document    Page 16 of 93



        108.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        109.    The allegations of this paragraph are conclusions of law, and therefore, no response

 is required. To the extent the allegations are deemed averments of fact, they are denied.

                                       Doe Run Road, LLC

        110.    Answering Defendants admit the allegations of this paragraph.

        111.    Answering Defendants admit the allegations of this paragraph.

        112.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        113.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        114.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        115.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        116.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        117.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        118.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        119.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        120.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        121.    The allegations of this paragraph are conclusions of law, and therefore, no response

 is required. To the extent the allegations are deemed averments of fact, they are denied.

                        1075 White Oak Road, Manheim, Pennsylvania

        122.    Answering Defendants admit the allegations of this paragraph.

        123.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.

        124.    Answering Defendants admit the allegations of this paragraph.

        125.    Answering Defendants deny the allegations and leave Plaintiff to her proofs.




                                                 16
Case 18-00235-mdc          Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                  Document    Page 17 of 93



           126.   The allegations of this paragraph are conclusions of law, and therefore, no response

 is required. To the extent the allegations are deemed averments of fact, they are denied.

                                       149 Doe Run Road, LP

           127.   Answering Defendants admit the allegations of this paragraph.

           128.   Answering Defendants admit the allegations of this paragraph.

           129.   Answering Defendants admit the allegations of this paragraph.

           130.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           131.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           132.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           133.   The allegations of this paragraph are conclusions of law, and therefore, no response

 is required. To the extent the allegations are deemed averments of fact, they are denied.

                                     JW Bishop Properties LLC

           134.   Answering Defendants admit the allegations of this paragraph.

           135.   Answering Defendants admit the allegations of this paragraph.

           136.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           137.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           138.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           139.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           140.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           141.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           142.   The allegations of this paragraph are conclusions of law, and therefore, no response

 is required. To the extent the allegations are deemed averments of fact, they are denied.



                                                   17
Case 18-00235-mdc          Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                  Document    Page 18 of 93



                        211 South Charlotte Street, Manheim, Pennsylvania

           143.   Answering Defendants admit the allegation of this paragraph.

           144.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           145.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           146.   The allegations of this paragraph are conclusions of law, and therefore, no response

 is required. To the extent the allegations are deemed averments of fact, they are denied.

                         535 Stiegel Valley Road, Manheim, Pennsylvania

           147.   Answering Defendants admit the allegations of this paragraph.

           148.   Answering Defendants admit the allegations of this paragraph.

           149.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           150.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           151.   Answering Defendants, after reasonable investigation, are without sufficient

 information to admit or deny the allegations, and therefore, deny the same and leave Plaintiff to

 her proofs.

           152.   The allegations of this paragraph are conclusions of law, and therefore, no response

 is required. To the extent the allegations are deemed averments of fact, they are denied.

                                      G-Force Sportfishing, Inc.

           153.   Answering Defendants admit the allegations of this paragraph.

           154.   Answering Defendants admit the allegations of this paragraph.

           155.   Answering Defendants admit the allegations of this paragraph.

           156.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.




                                                   18
Case 18-00235-mdc          Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                  Document    Page 19 of 93



           157.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           158.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           159.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           160.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           161.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           162.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

                                              Bay House

           163.   Answering Defendants admit the allegation of this paragraph.

           164.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           165.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           166.   The allegations of this paragraph are conclusions of law, and therefore, no response

 is required. To the extent the allegations are deemed averments of fact, they are denied.

                       469 Mountain Boulevard, Wernersville, Pennsylvania

           167.   The allegations of this paragraph are directed to defendants other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is deemed

 required, Answering Defendants, after reasonable investigation, are without sufficient knowledge

 to admit or deny the allegations, and therefore, deny the same and leave Plaintiff to her proofs.

           168.   The allegations of this paragraph are directed to defendants other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is deemed



                                                   19
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 20 of 93



 required, Answering Defendants, after reasonable investigation, are without sufficient knowledge

 to admit or deny the allegations, and therefore, deny the same and leave Plaintiff to her proofs.

           169.   The allegations of this paragraph are directed to defendants other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is deemed

 required, Answering Defendants, after reasonable investigation, are without sufficient knowledge

 to admit or deny the allegations, and therefore, deny the same and leave Plaintiff to her proofs.

           170.   The allegations of this paragraph are directed to defendants other than Answering

 Defendants herein, and therefore, no response is required. To the extent a response is deemed

 required, Answering Defendants, after reasonable investigation, are without sufficient knowledge

 to admit or deny the allegations, and therefore, deny the same and leave Plaintiff to her proofs.

                                     Captive Insurance Scheme

           171.   Answering Defendants admit the allegations of this paragraph.

           172.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           173.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           174.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           175.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

                                         Seth Energy, LLC

           176.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.



                                                  20
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01             Desc Main
                                 Document    Page 21 of 93



           177.   Answering Defendants state that any and all claims against Seth Energy, LLC were

 resolved by Order of this Court, and therefore, no further response is required. To the extent a

 response is deemed required, Answering Defendants deny the allegations and leave Plaintiff to her

 proofs.

           178.   Answering Defendants state that any and all claims against Seth Energy, LLC were

 resolved by Order of this Court, and therefore, no further response is required. To the extent a

 response is deemed required, Answering Defendants deny the allegations and leave Plaintiff to her

 proofs.

           179.   Answering Defendants state that any and all claims against Seth Energy, LLC were

 resolved by Order of this Court, and therefore, no further response is required. To the extent a

 response is deemed required, Answering Defendants deny the allegations and leave Plaintiff to her

 proofs.

           180.   Answering Defendants state that any and all claims against Seth Energy, LLC were

 resolved by Order of this Court, and therefore, no further response is required. To the extent a

 response is deemed required, Answering Defendants deny the allegations and leave Plaintiff to her

 proofs.

           181.   Answering Defendants state that any and all claims against Seth Energy, LLC were

 resolved by Order of this Court, and therefore, no further response is required. To the extent a

 response is deemed required, Answering Defendants deny the allegations and leave Plaintiff to her

 proofs.

           182.   Answering Defendants state that any and all claims against Seth Energy, LLC were

 resolved by Order of this Court, and therefore, no further response is required. To the extent a




                                                 21
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 22 of 93



 response is deemed required, Answering Defendants deny the allegations and leave Plaintiff to her

 proofs.

           183.   Answering Defendants state that any and all claims against Seth Energy, LLC were

 resolved by Order of this Court, and therefore, no further response is required. To the extent a

 response is deemed required, Answering Defendants deny the allegations and leave Plaintiff to her

 proofs.

                                         Share Repurchases

           184.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           185.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           186.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           187.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           188.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

                                     Molly’s Convenience Store

           189.   Answering Defendants admit the allegations of this paragraph and state that the

 lease is a document in writing which speaks for itself, and therefore, any characterization and/or

 mischaracterization of the terms therein is denied.

           190.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           191.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           192.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.




                                                  22
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 23 of 93



           193.   Answering Defendants deny the allegations and state that the lease is a document

 in writing which speaks for itself, and therefore, any characterization and/or mischaracterization

 of the terms therein is denied.

           194.   Answering Defendants deny the allegations and state that the lease is a document

 in writing which speaks for itself, and therefore, any characterization and/or mischaracterization

 of the terms therein is denied.

           195.   Answering Defendants admit the allegations of this paragraph.

           196.   Answering Defendants admit the allegations of this paragraph.

           197.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           198.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           199.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           200.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           201.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           202.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           203.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           204.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           205.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           206.   Answering Defendants admit that an Amendment to the Lease was entered into, but

 deny the remaining allegations and leave Plaintiff to her proofs.

           207.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           208.   Answering Defendants admit the allegations of this paragraph.




                                                  23
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 24 of 93



           209.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           210.   Answering Defendants admit the allegations of this paragraph.

           211.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           212.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           213.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           214.   Answering Defendants admit the allegations of this paragraph.

           215.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           216.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           217.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           218.   Answering Defendants admit the allegations of this paragraph.

           219.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           220.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           221.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           222.   Answering Defendants admit the allegations of this paragraph.

           223.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           224.   Answering Defendants admit the allegations of this paragraph.

           225.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           226.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           227.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           228.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           229.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.




                                                  24
Case 18-00235-mdc          Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                  Document    Page 25 of 93



           230.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           231.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           232.   Answering Defendants admit the allegations of this paragraph as the document is

 in writing and speaks for itself.

           233.   Answering Defendants admit the allegations of this paragraph.

           234.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact, they are denied.

           235.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           236.   Answering Defendants deny the allegations and leave Plaintiff to her proofs.

           237.   Answering Defendants deny the allegations as stated and leave Plaintiff to her

 proofs.

           238.   Answering Defendants admit that Seth Obetz sent an email expressing the intent

 and interest to re-open Molly’s, which was subsequently approved by the Trustee and the Court.

           239.   Answering Defendants admit the allegations of this paragraph, and further state that

 the Trustee and the Court approved re-opening Molly’s.

           240.   Answering Defendants admit the allegations of this paragraph, and further state that

 the Trustee and the Court approved re-opening Molly’s.

           241.   Answering Defendants admit the allegations of this paragraph, and further state that

 the Trustee and the Court approved re-opening Molly’s.

           242.   Answering Defendants admit the allegations of this paragraph, and further state that

 the Trustee and the Court approved re-opening Molly’s.




                                                   25
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 26 of 93



                                            Debtor’s Taxes

         243.    To the extent the allegations of this paragraph are directed to Answering

 Defendants herein, they are denied and Plaintiff is left to her proofs.

         244.    The Debtors filings are documents in writing which speak for themselves, and

 therefore, no response is required.

         245.    The allegations of this paragraph are conclusions of law to which no further

 response is required. To the extent they are deemed averments of fact, Answering Defendants

 deny the same and leave Plaintiff to her proofs.

                    COUNT I – Against Mr. Lyons and the Co-Conspirators
                                         FRAUD

         246.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 245 hereof as if fully set forth herein at length.

         247. -253. Count I of the First Amended Complaint states a claim against parties other than

 Answering Defendants herein, and therefore, no response is required. To the extent a response is

 deemed required, Answering Defendants lack knowledge or information sufficient to form a belief

 as to the truth of the allegations contained in paragraphs 247 to 253, and therefore, deny the same

 and leave Plaintiff to her proofs.

                    COUNT II – Against Mr. Lyons and the Co-Conspirators
                       CIVIL CONSPIRACY TO COMMIT FRAUD

         254.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 253 hereof as if fully set forth herein at length.

         255.-257. Count II of the First Amended Complaint states a claim against parties other

 than Answering Defendants herein, and therefore, no response is required. To the extent a response

 is deemed required, Answering Defendants lack knowledge or information sufficient to form a



                                                      26
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 27 of 93



 belief as to the truth of the allegations contained in paragraphs 255-257, and therefore, deny the

 same and leave Plaintiff to her proofs.

                            COUNT III – Against the D&O Defendants
                              BREACH OF FIDUCIARY DUTY

         258.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 257 hereof as if fully set forth herein at length.

         259.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         260.     The allegations of this paragraph, and each subpart, are conclusions of law to

 which no response is required. To the extent the allegations are deemed averments of fact as to

 the Answering Defendants herein, they are denied.

         261.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         262.    The allegations of this paragraph, and each subpart, are conclusions of law to which

 no response is required. To the extent the allegations are deemed averments of fact as to the

 Answering Defendants herein, they are denied.

         263.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         264.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

                                                      27
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 28 of 93



         265.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         266.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         267.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                        COUNT IV – Against the D&O Defendants
                 AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

         268.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 267 hereof as if fully set forth herein at length.

         269.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         270.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      28
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 29 of 93



         271.     The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         272.     The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         273.     The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

          WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                COUNT V – Against the D&O Defendants and the Co-Conspirators
                                       NEGLIGENCE

         274.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 273 hereof as if fully set forth herein at length.

         275.     The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         276.     The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      29
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 30 of 93



         277.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         278.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         279.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         280.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                COUNT VI – Against the D&O Defendants and Co-Conspirators
                         NEGLIGENT MISREPRESENTATION

         281.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 280 hereof as if fully set forth herein at length.

         282.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      30
Case 18-00235-mdc       Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                               Document    Page 31 of 93



        283.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        284.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        285.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        286.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        287.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        288.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        289.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                              31
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 32 of 93



         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                 COUNT VII – Against D&O Defendants and Co-Conspirators
                                 CIVIL CONSPIRACY

         290.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 289 hereof as if fully set forth herein at length.

         291.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         292.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         293.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                        COUNT VIII – Against 202 Greenfield LP
                 BREACH OF THE 202 GREENFIELD PROMISSORY NOTE

         294.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 293 hereof as if fully set forth herein at length.




                                                      32
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 33 of 93



         295.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         296.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         297.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                      COUNT IX – Against JW Bishop Properties, LLC
                    BREACH OF THE JW BISHOP PROMISSORY NOTE

         298.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 297 hereof as if fully set forth herein at length.

         299.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         300.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      33
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 34 of 93



         301.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                                COUNT X – Against All Defendants
                                   UNJUST ENRICHMENT

         302.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 301 hereof as if fully set forth herein at length.

         303.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         304.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         305.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         306.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      34
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 35 of 93



         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                                COUNT XI – Against All Defendants
                                       CONVERSION

         307.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 306 hereof as if fully set forth herein at length.

         308.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         309.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         310.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         311.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         312.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      35
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 36 of 93



         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                      COUNT XII – Against Seth Obetz
     AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C §547

         313.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 312 hereof as if fully set forth herein at length.

         314.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         315.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         316.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         317.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         318.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      36
Case 18-00235-mdc        Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                 Desc Main
                                Document    Page 37 of 93



        319.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        320.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        321.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        322.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        323.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        324.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.




                                                 37
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                                 Document    Page 38 of 93



                     COUNT XIII – Against Seth Obetz
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         325.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 324 hereof as if fully set forth herein at length.

         326.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         327.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         328.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         329.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         330.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         331.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      38
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 39 of 93



         332.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         333.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         334.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         335.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                    COUNT XIV – Against Seth Obetz
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5104 OF PUVTA AND 11 U.S.C. §544

         336.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 335 hereof as if fully set forth herein at length.

         337.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      39
Case 18-00235-mdc       Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                               Document    Page 40 of 93



        338.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        339.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        340.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        341.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        342.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        343.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        344.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                              40
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 41 of 93



         345.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         346.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         347.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         348.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                    COUNT XV – Against Seth Obetz
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5105 OF PUVTA AND 11 U.S.C. §544

         349.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 348 hereof as if fully set forth herein at length.

         350.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      41
Case 18-00235-mdc       Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                               Document    Page 42 of 93



        351.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        352.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        353.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        354.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        355.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        356.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        357.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                              42
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 43 of 93



         358.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         359.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         360.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                      COUNT XVI – Against Bob Obetz
     AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

         361.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 360 hereof as if fully set forth herein at length.

         362.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         363.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      43
Case 18-00235-mdc       Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                               Document    Page 44 of 93



        364.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        365.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        366.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        367.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        368.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        369.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        370.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                              44
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 45 of 93



         371.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         372.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                     COUNT XVII – Against Bob Obetz
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         373.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 372 hereof as if fully set forth herein at length.

         374.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         375.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         376.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      45
Case 18-00235-mdc       Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                               Document    Page 46 of 93



        377.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        378.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        379.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        380.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        381.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        382.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        383.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                              46
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 47 of 93



         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                    COUNT XVIII – Against Bob Obetz
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5104 OF PUVTA AND 11 U.S.C. §544

         384.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 383 hereof as if fully set forth herein at length.

         385.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         386.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         387.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         388.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         389.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      47
Case 18-00235-mdc       Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                               Document    Page 48 of 93



        390.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        391.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        392.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        393.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        394.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        395.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        396.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                              48
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 49 of 93



         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                    COUNT XIX – Against Bob Obetz
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5105 OF PUVTA AND 11 U.S.C. §544

         397.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 396 hereof as if fully set forth herein at length.

         398.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         399.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         400.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         401.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         402.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      49
Case 18-00235-mdc        Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                 Desc Main
                                Document    Page 50 of 93



        403.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        404.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        405.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        406.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        407.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        408.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.




                                                 50
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                 Desc Main
                                 Document    Page 51 of 93



                     COUNT XX – Against Jeff B. Lyons
     AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

         409.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 408 hereof as if fully set forth herein at length.

         410.    -420. Count XX of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraphs 410 to 420, and therefore,

 deny the same and leave Plaintiff to her proofs.

                    COUNT XXI – Against Jeff B. Lyons
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         421.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 420 hereof as if fully set forth herein at length.

         422.-431.       Count XXI of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraphs 422-431, and therefore, deny

 the same and leave Plaintiff to her proofs.

                   COUNT XXII – Against Jeff B. Lyons
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5104 OF PUVTA AND 11 U.S.C. §544

         432.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 431 hereof as if fully set forth herein at length.

         433.-444.       Count XXII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a



                                                      51
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 52 of 93



 response is deemed required, Answering Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraphs 433 to 444, and therefore,

 deny the same and leave Plaintiff to her proofs.

                   COUNT XXIII – Against Jeff B. Lyons
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5105 OF PUVTA AND 11 U.S.C. §544

         445.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 444 hereof as if fully set forth herein at length.

         446.    -456. Count XXII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants lack knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraphs 446 to 456, and therefore,

 deny the same and leave Plaintiff to her proofs.

                     COUNT XXIV – Against Molly Obetz
     AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

         457.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 456 hereof as if fully set forth herein at length.

         458.    – 468. Count XXIV of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 458 to 468, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      52
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 53 of 93



                    COUNT XXV – Against Molly Obetz
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         469.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 468 hereof as if fully set forth herein at length.

         470.    - 479. Count XXV of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 470 to 479, and therefore, deny the same and leave Plaintiff to

 her proofs.

                   COUNT XXVI – Against Molly Obetz
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5104 AND PUVTA AND 11 U.S.C. §544

         480.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 479 hereof as if fully set forth herein at length.

         481.    – 492. Count XXVI of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 481 to 492, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      53
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 54 of 93



                   COUNT XXVII – Against Molly Obetz
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5105 OF PUVTA AND 11 U.S.C. §544

         493.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 492 hereof as if fully set forth herein at length.

         494.    – 504. Count XXVII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 494 to 504, and therefore, deny the same and leave Plaintiff to

 her proofs.

                    COUNT XXVIII– Against Sam Obetz
    AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

         505.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 504 hereof as if fully set forth herein at length.

         506.    – 516. Count XXVIII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 506 to 516, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      54
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 55 of 93



                    COUNT XXIX – Against Sam Obetz
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         517.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 516 hereof as if fully set forth herein at length.

         518.    – 527. Count XXIX of the First Amended Complaint states a claim against a

 party other than Answering Defendants herein, and therefore, no response is required. To the

 extent a response is deemed required, Answering Defendants state that the allegations are

 conclusions of law to which no response is required. To the extent a response is deemed

 required, Answering Defendants lack knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraphs 518 to 527, and therefore, deny the same and

 leave Plaintiff to her proofs.

                    COUNT XXX – Against Sam Obetz
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5104 OF PUVTA AND 11 U.S.C. §554

         528.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 527 hereof as if fully set forth herein at length.

         529.    – 540. Count XXX of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 529 to 540, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      55
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 56 of 93



                    COUNT XXXI – Against Sam Obetz
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5105 OF PUVTA AND 11 U.S.C. §544

         541.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 540 hereof as if fully set forth herein at length.

         542.    – 552. Count XXXI of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 542 to 552, and therefore, deny the same and leave Plaintiff to

 her proofs.

       COUNT XXXII – Against 202 Greenfield, LP & 202 Greenfield General, LLC
     AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

         553.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 552 hereof as if fully set forth herein at length.

         554.    – 564. Count XXXII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 554 to 564, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      56
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 57 of 93



      COUNT XXXIII – Against 202 Greenfield, LP & 202 Greenfield General, LLC
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         565.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 564 hereof as if fully set forth herein at length.

         566.     – 575. Count XXXIII of the First Amended Complaint states a claim against a

 party other than Answering Defendants herein, and therefore, no response is required. To the

 extent a response is deemed required, Answering Defendants state that the allegations are

 conclusions of law to which no response is required. To the extent a response is deemed required,

 Answering Defendants lack knowledge or information sufficient to form a belief as to the truth of

 the allegations contained in paragraphs 566 to 575, and therefore, deny the same and leave Plaintiff

 to her proofs.

     COUNT XXXIV – Against 202 Greenfield, LP & 202 Greenfield General, LLC
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5104 OF PUVTA AND 11 U.S.C. §544

         576.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 575 hereof as if fully set forth herein at length.

         577.     – 588. Count XXXIV of the First Amended Complaint states a claim against a

 party other than Answering Defendants herein, and therefore, no response is required. To the

 extent a response is deemed required, Answering Defendants state that the allegations are

 conclusions of law to which no response is required. To the extent a response is deemed

 required, Answering Defendants lack knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraphs 577 to 588, and therefore, deny the same and

 leave Plaintiff to her proofs.




                                                      57
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 58 of 93



      COUNT XXXV-Against 202 Greenfield, LP & 202 Greenfield General, LLC
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5105 OF PUVTA AND 11 U.S.C. §544

         589.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 588 hereof as if fully set forth herein at length.

         590.     -600. Count XXXV of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 590 to 600, and therefore, deny the same and leave Plaintiff to

 her proofs.

              COUNT XXXVI – Against 535 Stiegel Valley Road, LLC
     AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

         600.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 599 hereof as if fully set forth herein at length.

         601.     – 613. Count XXXVI of the First Amended Complaint states a claim against a

 party other than Answering Defendants herein, and therefore, no response is required. To the

 extent a response is deemed required, Answering Defendants state that the allegations are

 conclusions of law to which no response is required. To the extent a response is deemed required,

 Answering Defendants lack knowledge or information sufficient to form a belief as to the truth of

 the allegations contained in paragraphs 601 to 613, and therefore, deny the same and leave Plaintiff

 to her proofs.




                                                      58
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 59 of 93



            COUNT XXXVII – Against 535 Stiegel Valley Road, LLC
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         614.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 613 hereof as if fully set forth herein at length.

         615.     -624. Count XXXVII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 615 to 624, and therefore, deny the same and leave Plaintiff to

 her proofs.

            COUNT XXXVIII – Against 535 Stiegel Valley Road, LLC
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5104 OF PUVTA AND 11 U.S.C. §544

         625.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 624 hereof as if fully set forth herein at length.

         626.     -637. Count XXXVIII of the First Amended Complaint states a claim against a

 party other than Answering Defendants herein, and therefore, no response is required. To the

 extent a response is deemed required, Answering Defendants state that the allegations are

 conclusions of law to which no response is required. To the extent a response is deemed required,

 Answering Defendants lack knowledge or information sufficient to form a belief as to the truth of

 the allegations contained in paragraphs 626 to 637, and therefore, deny the same and leave Plaintiff

 to her proofs.




                                                      59
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 60 of 93



             COUNT XXXIX – Against 535 Stiegel Valley Road, LLC
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5105 OF PUVTA AND 11 U.S.C. §544

         638.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 637 hereof as if fully set forth herein at length.

         639.     – 649. Count XXXIX of the First Amended Complaint states a claim against a

 party other than Answering Defendants herein, and therefore, no response is required. To the

 extent a response is deemed required, Answering Defendants state that the allegations are

 conclusions of law to which no response is required. To the extent a response is deemed required,

 Answering Defendants lack knowledge or information sufficient to form a belief as to the truth of

 the allegations contained in paragraphs 639 to 649, and therefore, deny the same and leave Plaintiff

 to her proofs.

                   COUNT XL – Against Doe Run Road, LLC
     AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

         650.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 649 hereof as if fully set forth herein at length.

         651.     – 662. Count XL of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 651 to 662, and therefore, deny the same and leave Plaintiff

 to her proofs.




                                                      60
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 61 of 93



                  COUNT XLI – Against Doe Run Road, LLC
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         663.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 662 hereof as if fully set forth herein at length.

         664.    – 673. Count XLI of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 664 to 673, and therefore, deny the same and leave Plaintiff to

 her proofs.

                 COUNT XLII – Against Doe Run Road, LLC
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5104 OF PUVTA AND 11 U.S.C. §544

         674.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 673 hereof as if fully set forth herein at length.

         675.    – 686. Count XLII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 675 to 686, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      61
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 62 of 93



                 COUNT XLIII-Against Doe Run Road, LLC
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5105 OF PUVTA AND 11 U.S.C. §544

         687.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 686 hereof as if fully set forth herein at length.

         688.    – 698. Count XLIII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 688 to 698, and therefore, deny the same and leave Plaintiff to

 her proofs.

               COUNT XLIV – Against G-Force Sportsfishing, Inc.
     AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

         699.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 698 hereof as if fully set forth herein at length.

         700.    – 711. Count XLIV of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 700 to 711, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      62
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 63 of 93



               COUNT XLV – Against G-Force Sportsfishing, Inc.
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         712.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 711 hereof as if fully set forth herein at length.

         713.    – 722. Count XLV of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 713 to 722, and therefore, deny the same and leave Plaintiff to

 her proofs.

              COUNT XLVI – Against G-Force Sportsfishing, Inc.
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5104 OF PUVTA AND 11 U.S.C. §554

         723.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 722 hereof as if fully set forth herein at length.

         724.    – 735. Count XLVI of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 724 to 735, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      63
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 64 of 93



              COUNT XLVII – Against G-Force Sportsfishing, Inc.
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5105 OF PUVTA AND 11 U.S.C. §544

         736.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 735 hereof as if fully set forth herein at length.

         737.    – 747. Count XLVII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 737 to 747, and therefore, deny the same and leave Plaintiff to

 her proofs.

                   COUNT XLVIII – Against Lyons & Obetz
     AVOIDANCE OF PREFERENTIAL TRANSFERS PURSUANT TO 11 U.S.C. §547

         748.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 747 hereof as if fully set forth herein at length.

         749.    – 760. Count XLVIII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 749 to 760, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      64
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 65 of 93



                   COUNT XLIX – Against Lyons & Obetz
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         761.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 760 hereof as if fully set forth herein at length.

         762.    – 771. Count XLIX of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 762 to 771, and therefore, deny the same and leave Plaintiff to

 her proofs.

                    COUNT L – Against Lyons & Obetz
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5106 OF PUVTA AND 11 U.S.C. §544

         772.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 771 hereof as if fully set forth herein at length.

         773.    – 784. Count L of the First Amended Complaint states a claim against a party other

 than Answering Defendants herein, and therefore, no response is required. To the extent a response

 is deemed required, Answering Defendants state that the allegations are conclusions of law to

 which no response is required.        To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 773 to 784, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      65
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 66 of 93



                   COUNT LI – Against Lyons & Obetz
   AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFERS PURSUANT TO
               SECTION 5105 OF PUVTA AND 11 U.S.C. §544

         785.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 784 hereof as if fully set forth herein at length.

         786.    – 796. Count LI of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 786 to 796, and therefore, deny the same and leave Plaintiff to

 her proofs.

                COUNT LII – Against Shipley Energy Company
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         797.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 796 hereof as if fully set forth herein at length.

         798.    - 807. The claims set forth in Count LII of the First Amended Complaint have

 been resolved by Order of this Court and therefore are moot.

                   COUNT LIII – Against Seth Energy LLC
    AVOIDANCE OF FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §548(a)

         808.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 807 hereof as if fully set forth herein at length.

         809.    – 818. The claims set forth in Count LIII of the First Amended Complaint have

 been resolved by Order of this Court and therefore are moot.




                                                      66
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 67 of 93



                        COUNT LIV – Against All Defendants
                 RECOVERY OF FRAUDULENT TRANSFERS PURSUANT
                     TO PUVTA AND BANKRUPTCY CODE §544

         819.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 818 hereof as if fully set forth herein at length.

         820.    The allegations of this paragraph are conclusions of law to which no response is

required. To the extent the allegations are deemed averments of fact as to the Answering

Defendants herein, they are denied.

         821.    The allegations of this paragraph are conclusions of law to which no response is

required. To the extent the allegations are deemed averments of fact as to the Answering

Defendants herein, they are denied.

         822.    The allegations of this paragraph are conclusions of law to which no response is

required. To the extent the allegations are deemed averments of fact as to the Answering

Defendants herein, they are denied.

         823.    The allegations of this paragraph are conclusions of law to which no response is

required. To the extent the allegations are deemed averments of fact as to the Answering

Defendants herein, they are denied.

         824.    The allegations of this paragraph are conclusions of law to which no response is

required. To the extent the allegations are deemed averments of fact as to the Answering

Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.




                                                      67
Case 18-00235-mdc          Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01              Desc Main
                                  Document    Page 68 of 93



                           COUNT LV – Against 149 Doe Run Road, LP

                           TURNOVER PURSUANT TO 11 U.S.C. §542

         825.    The Defendants repeat and reallege their responses to paragraphs 1 through 824

 hereof as if fully set forth herein at length.

         826.    – 837. Count LV of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 826 to 837, and therefore, deny the same and leave Plaintiff to

 her proofs.

                            COUNT LVI- Against 202 Greenfield, LP
                           TURNOVER PURSUANT TO 11 U.S.C. §542

         838.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 837 hereof as if fully set forth herein at length.

         839.    – 850. Count LVI of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 839 to 850, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      68
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 69 of 93



                          COUNT LVII – Against Doe Run Road, LLC
                          TURNOVER PURSUANT TO 11 U.S.C. §542

         851.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 850 hereof as if fully set forth herein at length.

         852.     – 863. Count LVII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 852 to 863, and therefore, deny the same and leave Plaintiff

 to her proofs.

                       COUNT LVIII – Against G-Force Sportsfishing, Inc.
                         TURNOVER PURSUANT TO 11 U.S.C. §542

         864.     Answering Defendants repeat and reallege their responses to paragraphs 1 through

 863 hereof as if fully set forth herein at length.

         865.     – 876. Count LVIII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 865 to 876, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      69
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                 Document    Page 70 of 93



                       COUNT LIX – Against JW Bishop Properties, LLC
                         TURNOVER PURSUANT TO 11 U.S.C. §542

         877.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 876 hereof as if fully set forth herein at length.

         878.    – 889. Count LIX of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 878 to 889, and therefore, deny the same and leave Plaintiff to

 her proofs.

                            COUNT LX – Against Lyons & Obetz
                          TURNOVER PURSUANT TO 11 U.S.C. §542

         890.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 889 hereof as if fully set forth herein at length.

         891.    -902. Count LX of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 891 to 902, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      70
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                                 Document    Page 71 of 93



                             COUNT LXI – Against Seth Obetz
                          TURNOVER PURSUANT TO 11 U.S.C. §542

         903.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 902 hereof as if fully set forth herein at length.

         904.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         905.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         906.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         907.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         908.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         909.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      71
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 72 of 93



         910.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         911.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         912.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         913.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                             COUNT LXII – Against Bob Obetz
                          TURNOVER PURSUANT TO 11 U.S.C. §542

         914.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 913 hereof as if fully set forth herein at length.

         915.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      72
Case 18-00235-mdc       Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                               Document    Page 73 of 93



        916.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        917.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        918.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        919.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        920.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        921.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        922.   The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                              73
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 74 of 93



         923.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         924.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                             COUNT LXIII – Against Jeff Lyons
                          TURNOVER PURSUANT TO 11 U.S.C. §542

         925.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 924 hereof as if fully set forth herein at length.

         926.    -935. Count LXIII of the First Amended Complaint states a claim against a party

 other than Answering Defendants herein, and therefore, no response is required. To the extent a

 response is deemed required, Answering Defendants state that the allegations are conclusions of

 law to which no response is required. To the extent a response is deemed required, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 allegations contained in paragraphs 926 to 935, and therefore, deny the same and leave Plaintiff to

 her proofs.




                                                      74
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                                 Document    Page 75 of 93



 COUNT LXIV – Against Seth Obetz, Melissa Obetz, Jeff Lyons, Julie Lyons, 149 Doe Run
  Road, LP, 202 Greenfield, LP, 535 Stiegel Valley Road, LLC, Doe Run Road, LLC, JW
                      Bishop Properties, LLC and Lyons & Obetz
                     TURNOVER PURSUANT TO 11 U.S.C. §542

         936.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 935 hereof as if fully set forth herein at length.

         937.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         938.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         939.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         940.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         941.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         942.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.




                                                      75
Case 18-00235-mdc        Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                 Desc Main
                                Document    Page 76 of 93



        943.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        944.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        945.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        946.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        947.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        948.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

        WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.




                                                 76
Case 18-00235-mdc           Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01          Desc Main
                                   Document    Page 77 of 93



                           COUNT LXV – Against Seth Obetz
                       ENFORCEMENT OF THE AUTOMATIC STAY
                     PURSUANT TO 11 U.S.C. §§662(A)(1) AND 362(A)(3)

         949.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 948 hereof as if fully set forth herein at length.

         950.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         951.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, they are denied.

         952.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in this Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         953.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in this Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         954.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in this Count LXV as to Seth Obetz and the operation of



                                                      77
Case 18-00235-mdc           Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01           Desc Main
                                   Document    Page 78 of 93



 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        955.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in this Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        956.    The allegations of this paragraph are conclusions of law to which no response is

 required, see Answering Defendants’ responses to paragraphs 157-159 above. To the extent the

 allegations are deemed averments of fact as to the Answering Defendants herein, the issues

 asserted in this Count LXV as to Seth Obetz and the operation of Molly’s have been resolved by

 agreement with the Trustee and approved by this Court, and therefore they are moot.

        957.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        958.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.




                                               78
Case 18-00235-mdc           Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01              Desc Main
                                   Document    Page 79 of 93



         959.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         960.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         961.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                               COUNT LXVI – Against Seth Obetz
                               BREACH OF LEASE AGREEMENT

         962.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 963 hereof as if fully set forth herein at length.

         963.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

                                                      79
Case 18-00235-mdc           Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01         Desc Main
                                   Document    Page 80 of 93



 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        964.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        965.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        966.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        967.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.



                                               80
Case 18-00235-mdc           Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01              Desc Main
                                   Document    Page 81 of 93



         968.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         969.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         970.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                          COUNT LXVII – Against Seth Obetz
                    DECLARATORY JUDGMENT OF OWNERSHIP
                 MOLLY’S AND THE PROPERTY LOCATED AT MOLLY’S

         971.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 970 hereof as if fully set forth herein at length.




                                                      81
Case 18-00235-mdc           Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01         Desc Main
                                   Document    Page 82 of 93



        972.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        973.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        974.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        975.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        976.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of



                                               82
Case 18-00235-mdc           Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01         Desc Main
                                   Document    Page 83 of 93



 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        977.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        978.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        979.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        980.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.




                                               83
Case 18-00235-mdc           Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01              Desc Main
                                   Document    Page 84 of 93



         981.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         982.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         983.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                        COUNT LXVIII – Against Seth Obetz
            UNJUST ENRICHMENT (IN THE ALTERNATIVE TO COUNT XV)

         984.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 983 hereof as if fully set forth herein at length.

         985.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

                                                      84
Case 18-00235-mdc           Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01              Desc Main
                                   Document    Page 85 of 93



 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        986.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        987.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        988.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXV as to Seth Obetz and the operation of

 Molly’s have been resolved by agreement with the Trustee and approved by this Court, and

 therefore they are moot.

        WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.




                                                 85
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01            Desc Main
                                 Document    Page 86 of 93



            COUNT LXIX – Against Seth Obetz, Shipley Energy, and Seth Energy
                   VIOLATION OF PENNSYLVANIA UNIFORM
             TRADE SECRETS ACT (“PUTSA”), 12 Pa. C.S.A. §§5301, et seq.

         989.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 988 hereof as if fully set forth herein at length.

         990.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXIX have been resolved by Order of this

 Court, and therefore, they are moot.

         991.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXIX have been resolved by Order of this

 Court, and therefore, they are moot.

         992.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXIX have been resolved by Order of this

 Court, and therefore, they are moot.

         993.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXIX have been resolved by Order of this

 Court, and therefore, they are moot.

         994.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering




                                                      86
Case 18-00235-mdc         Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                 Document    Page 87 of 93



 Defendants herein, the issues asserted in the Count LXIX have been resolved by Order of this

 Court, and therefore, they are moot.

         995.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXIX have been resolved by Order of this

 Court, and therefore, they are moot.

         WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

            COUNT LXX – Against Seth Obetz, Shipley Energy, and Seth Energy
           TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS

         996.    Answering Defendants repeat and reallege their responses to paragraphs 1 through

 995 hereof as if fully set forth herein at length.

         997.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXIX have been resolved by Order of this

 Court, and therefore, they are moot.

         998.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering

 Defendants herein, the issues asserted in the Count LXIX have been resolved by Order of this

 Court, and therefore, they are moot.

         999.    The allegations of this paragraph are conclusions of law to which no response is

 required. To the extent the allegations are deemed averments of fact as to the Answering




                                                      87
Case 18-00235-mdc          Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01               Desc Main
                                  Document    Page 88 of 93



 Defendants herein, the issues asserted in the Count LXIX have been resolved by Order of this

 Court, and therefore, they are moot.

        WHEREFORE, Answering Defendants demand that the First Amended Complaint be

 dismissed as to them, together with an award of costs and fees and any other relief this Court deems

 appropriate and just.

                         CROSS CLAIMS AGAINST CO-CONSPIRATORS

    1. Answering Defendants deny liability against them as alleged in the First Amended

        Complaint.

    2. Solely for purpose of asserting a claim for contribution, indemnification, and restitution as

        may be the case, against the Co-Conspirators as alleged herein, Answering Defendants

        incorporate herein by reference the allegations of the First Amended Complaint.

    3. In the event that Answering Defendants are found liable in whole or in part for the claims

        asserted against them in the First Amended Complaint, said liability is wholly and entirely

        the result of the conduct of the alleged Co-Conspirators, including defendant Julie Lyons,

        and as such, said Co-Conspirators, including defendant Julie Lyons, are jointly and

        severally liable over to Answering Defendants for any liability found against them at trial

        in this matter.

                                 ANSWER TO CROSS CLAIMS

    1. Answering Defendants deny any cross claims asserted against them by any defendant

        named in the First Amended Complaint, or added as a party defendant thereafter.

    2. Answering Defendants deny the common law contribution and/or indemnification claims

        made against them by the Co-Conspirators, including defendant Julie Lyons, as they are

        estopped from making any such claim by the criminal, fraudulent and deceptive acts



                                                 88
Case 18-00235-mdc      Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                              Document    Page 89 of 93



      undertaken by them as alleged in the First Amended Complaint, to which the Answering

      Defendants had no knowledge of and in no way were involved.

        FIRST AFFIRMATIVE DEFENSE OF ANSWERING DEFENDANTS
     WITH RESPECT TO CLAIMS ARISING UNDER PUVTA AND 11 U.S.C. §544

   1. To the extent that any or all of the Answering Defendants received a transfer, such transfer

      was made and received in good faith.

   2. To the extent that any or all of the Answering Defendants received a transfer, such

      Answering Defendants provided the transferor reasonably equivalent value in exchange

      therefor.

   3. To the extent that any or all of the Answering Defendants received a transfer, such transfer

      was made prior to the applicable statute of limitations arising under PUVTA and is

      therefore time-barred.

   4. To the extent that any or all of the Answering Defendants received a transfer, such transfer

      was made while the transferor was solvent and said transfer did not render the transferor

      insolvent.

   5. To the extent that any or all of the Answering Defendants received a transfer, such transfer

      was not made or incurred with the intent to defraud a creditor of the transferor and/or did

      not operate to defraud any such creditor.




                                               89
Case 18-00235-mdc      Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                              Document    Page 90 of 93



       SECOND AFFIRMATIVE DEFENSES OF ANSWERING DEFENDANTS
          WITH RESPECT TO CLAIMS ARISING UNDER 11 U.S.C. §548

   1. To the extent that any or all of the Answering Defendants received a transfer, such

      Defendants obtained such transfer in good faith.

   2. To the extent that any or all of the Answering Defendants received a transfer, such

      Defendants gave the transferor reasonably equivalent and fair value in exchange therefor.

   3. To the extent that any or all of the Answering Defendants received a transfer, such transfer

      was made prior to the applicable statute of limitations arising under 11 U.S.C. §548 and is

      therefore time-barred.

   4. To the extent that any or all of the Answering Defendants received a transfer, such transfer

      was made while the transferor was solvent and did not render the transferor insolvent.

   5. To the extent that any or all of the Answering Defendants received a transfer, such transfer

      was not made or incurred with the intent to defraud a creditor of the transferor and/or did

      not operate to defraud any such creditor.

   6. To the extent that any or all of the Answering Defendants received a transfer, such transfer

      was made in good faith and for value within the meaning of 11 U.S.C. §548 (c).

        THIRD AFFIRMATIVE DEFENSES OF ANSWERING DEFENDANTS
         WITH RESPECT TO CLAIMS ARISING UNDER 11 U.S.C. §547(b)

      To the extent that any or all of the Answering Defendants received a transfer, such

      Defendant was not an insider within the meaning of 11 U.S.C. §§101(31) and 547(b)(4)(B).

        FOURTH AFFIRMATIVE DEFENSE OF ANSWERING DEFENDANTS
          WITH RESPECT TO CLAIMS ARISING UNDER 11 U.S.C. §547(b)

      The transfers are not avoidable because such transfers were in payment of debts incurred

      by the Answering Defendants in the ordinary course of business of the Debtors and




                                               90
Case 18-00235-mdc     Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                             Document    Page 91 of 93



      Answering Defendants, and such transfers were made in the ordinary course of business

      within the meaning of 11 U.S.C. §542(c)(2)(A) and (B).

         FIFTH AFFIRMATIVE DEFENSE OF ANSWERING DEFENDANTS
          WITH RESPECT TO CLAIMS ARISING UNDER 11 U.S.C. §547(b)

      The transfers are not avoidable because such transfers were intended by the Debtors and

      Answering Defendants to be contemporaneous exchanges of new value given to the

      Debtors and were in fact contemporaneous exchanges within the meaning of 11 U.S.C.

      §547(c)(1)(A) and (B).

         SIXTH AFFIRMATIVE DEFENSE OF ANSWERING DEFENDANTS
          WITH RESPECT TO CLAIMS ARISING UNDER 11 U.S.C. §547(b)

      The transfers are not avoidable by reason of the fact that, after such transfers, the

      Answering Defendant gave new value to or for the benefit of the Debtors in the form of

      goods and/or services in an amount substantially in excess of the amount sought in the

      Complaint within the meaning of 11 U.S.C. §547(c)(4)(A) and (B).

                          SEVENTH AFFIRMATIVE DEFENSE

      The Debtors were not insolvent at the times of the transfers described in the First Amended

      Complaint.

                           EIGHTH AFFIRMATIVE DEFENSE

      The Trustee’s claims are barred, in whole or in part, by the applicable statutes of

      limitations.

                            NINTH AFFIRMATIVE DEFENSE

      Because certain of the transfers described in the First Amended Complaint are duplicative

      of or are asserted to be avoidable and recoverable against multiple defendants, such




                                              91
Case 18-00235-mdc      Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                              Document    Page 92 of 93



      transfers may only be recovered once, if at all, rather than subjecting the Answering

      Defendants to several liability for the same transfers.

                            TENTH AFFIRMATIVE DEFENSE

      There is no basis in fact or law for the award of attorney’s fees, costs or punitive damages

      as sought by Plaintiff in the First Amended Complaint.

                         ELEVENTH AFFIRMATIVE DEFENSE

      All Counts in the First Amended Complaint regarding the operations of Molly’s post-

      petition must be withdrawn as they have been resolved by agreement with the Trustee and

      by Order of this Court.

                          TWELFTH AFFIRMATIVE DEFENSE

      All Counts of the First Amended Complaint regarding Seth Energy LLC and/or Shipley

      Energy Co. must be withdrawn as they have been resolved by Order of this Court.

                        THIRTEENTH AFFIRMATIVE DEFENSE

      Answering Defendants herein had no prior knowledge of the acts of the Co-Conspirators,

      and in no way participated or were involved in any way in the acts of the Co-conspirators,

      and in all manners conducted themselves in good faith in connection with the operations

      of the Debtors, including in the days, weeks and months since May 15, 2018.

                       FOURTEENTH AFFIRMATIVE DEFENSE

      Answering Defendants complied with any and all duties which they owed, if any, to the

      Debtors.




                                               92
Case 18-00235-mdc        Doc 118 Filed 05/09/19 Entered 05/09/19 11:50:01                Desc Main
                                Document    Page 93 of 93



                           FIFTEENTH AFFIRMATIVE DEFENSE

       Answering Defendants contend that third parties not yet named in the First Amended

       Complaint may have contributed to, perpetuated or through their own means failed to

       discover the Co-Conspirators’ Scheme and/or conspiracy, to the detriment of the Debtors

       and the Answering Defendants, and preserve their rights to assert any and all such claims

       as the investigation continues.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       The First Amended Complaint fails to state a cause of action against the Answering

       Defendants for which relief can be granted.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims in the First Amended Complaint may be barred by the doctrines of res

       judicata, estoppel, laches, accord and satisfaction and/or waiver.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        Answering Defendants reserve the right to amend this Answer and these defenses up to

        and at the time of trial.


 Dated: May 8, 2019                          LITCHFIELD CAVO LLP
                                             An Illinois Limited Liability Partnership



                                             By:     /s/ John D. Shea
                                                     John D. Shea, Esquire
                                                     Daniel A. Baylson, Esquire
                                                     1800 Chapel Avenue West, Suite 360
                                                     Cherry Hill, NJ 08002
                                                     Telephone: (856) 854-3636
                                                      Email: shea@litchfieldcavo.com

                                                     Attorneys for Robert Seth Obetz, Melissa
                                                     Obetz, Robert W. Obetz, Jr. and Marjorie S.
                                                     Obetz

                                                93
